In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 18-1083
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,
                                 v.

MICHAEL CLARK,
                                               Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
                No. 16 CR 381 — John Z. Lee, Judge.
                     ____________________

  ARGUED SEPTEMBER 20, 2018 — DECIDED OCTOBER 18, 2018
                ____________________

   Before MANION, HAMILTON, and SCUDDER, Circuit Judges.
    MANION, Circuit Judge. Michael Clark pleaded guilty to
distributing fentanyl. The district court sentenced him to 71
months’ imprisonment and 5 years of supervised release.
Clark appeals that sentence, arguing the district court im-
properly calculated his criminal history category and inade-
quately justified the length of the term of supervised release.
We affirm the district court.
2                                                   No. 18-1083

                               I.
    This is not Clark’s first encounter with the criminal justice
system. In 2007, he was convicted of criminal trespass to a ve-
hicle. In 2008, he was convicted of battery. That same year, he
was convicted of reckless conduct. In 2010, he received a fed-
eral conviction in the District of Minnesota for conspiring to
distribute controlled substances, a crime for which he was
sentenced to 60 months’ imprisonment. While he was on su-
pervised release for that conviction, he committed the instant
offense of distributing fentanyl. He was indicted for that
crime on July 6, 2016, and pleaded guilty in the Northern Dis-
trict of Illinois on March 1, 2017.
    Before Clark’s September 7, 2017, sentencing hearing, the
Probation Office counted up Clark’s convictions to determine
his criminal history category. The Probation Office gave Clark
three points for the 2007 and 2008 state convictions (one point
each), three points for the 2010 federal conviction, and two
points for the fentanyl conviction. These eight points placed
Clark in criminal history category IV. With an offense level of
21, Clark’s Guidelines range was 57 to 71 months’ imprison-
ment. The Guidelines also recommended 3 years of super-
vised release.
    Clark objected to the inclusion of his 2007 conviction for
criminal trespass and his 2008 conviction for reckless conduct
in his criminal history calculation. He asserted those convic-
tions fell under the exception for certain misdemeanor con-
victions found in § 4A1.2(c) of the Sentencing Guidelines. If
these convictions did not receive points, Clark’s criminal his-
tory category would drop to III and his Guidelines range
would reduce to 46 to 57 months’ imprisonment.
No. 18-1083                                                  3

    The government conceded the 2007 conviction for trespass
to a vehicle should not be counted, see generally
U.S.S.G. § 4A1.2(c)(1) (excluding from the criminal history
calculation misdemeanor convictions for “[t]respassing” un-
der certain circumstances), but maintained the 2008 convic-
tion for reckless conduct was properly included in the calcu-
lation.
    The debate over the 2008 conviction was the initial focus
of the sentencing hearing. In addition to arguing that his 2008
conviction fell within § 4A1.2(c)’s exclusion, Clark also
brought up that the district court in Minnesota had not
counted the 2008 conviction when it calculated his criminal
history before his 2010 sentencing. Clark’s counsel stated,
“We like the [c]ourt to be consistent … in its approaches to
these defendants.” The government responded to this argu-
ment by urging the court to focus on the situation currently
before it.
    Without mentioning the Minnesota sentencing, the district
court agreed with the government that the 2008 conviction
did not fall within the exclusion. Therefore, Clark’s criminal
history category remained IV, and his Guidelines range re-
mained 57 to 71 months. The parties then made their argu-
ments for their requested sentences. Clark asked for a 41-
month sentence, citing his difficult childhood and his young
child. The government asked for a 108-month sentence, citing
Clark’s failure to take advantage of the benefits of supervised
release after his last conviction and the harm fentanyl causes
to the community. The government also requested a 5-year
term of supervised release.
4                                                  No. 18-1083

    The district court then announced its sentence. The court
observed Clark had been selling fentanyl and heroin in Chi-
cago, northwestern Wisconsin, and other places "from at least
2014 to 2016 … even though he was on supervised release for"
the 2010 conviction. Further, the court remarked on what it
had earlier described as the “boastful and cavalier” way Clark
had conducted his drug operations. Clark had bragged about
his crime and boasted about how people were overdosing and
dying after taking the drugs he was distributing. The court
found Clark’s conduct evidenced “a blatant disregard
for … life, for the law, and complete disdain for the lives of
others.”
    The court went on to note that Clark’s earlier 60-month
sentence had not deterred him from going back to distrib-
uting drugs when he was released. What is more, the court
noted Clark had been selling drugs since 2002, with the only
meaningful break being his time spent in federal custody (and
perhaps a few months from November 2014 to January 2015
“when he says he was working for a company called Ameri-
can Auto Tires”). The court concluded Clark presented “a sig-
nificant risk of recidivism.”
    Given all these considerations, the court sentenced Clark
to 71 months’ imprisonment. Referencing back to the criminal
history calculation, the court stated that even if it had agreed
with Clark about the 2008 conviction, it still would have im-
posed the 71-month sentence because the 60-month sentence
for Clark’s prior conviction had not been sufficient and be-
cause of “the seriousness and extensiveness and callousness”
with which Clark had carried on his criminal activities. The
court also imposed the government-requested 5 years of su-
pervised release. The court stated it was necessary due to
No. 18-1083                                                     5

“Clark’s criminal history background and the nature of his ac-
tivities.”
    Finally, the court announced the conditions of supervised
release. Among them, Clark was prohibited from “excessive
use of alcohol,” which was “defined as having a blood alcohol
concentration greater than .08 percent.” The court also in-
cluded a condition related to community service, capping any
service required at 400 hours. The court issued its written
judgment on October 10, 2017. The definition of “excessive
use of alcohol” and the cap on community service were not
included in the written judgment.
                               II.
A. Criminal History Calculation
    Clark now appeals his sentence primarily on two grounds.
First, he argues the district court committed procedural error
by improperly calculating his criminal history score. Clark’s
argument is based predominantly on collateral estoppel: he
believes the calculation of his criminal history in the District
of Minnesota should bar any recalculation in this case.
    As a general principle, it is well established that collateral
estoppel (aka issue preclusion) applies in federal criminal
cases. See Ashe v. Swenson, 397 U.S. 436, 443 (1970). What is
less established is how that doctrine applies with respect to
findings made, and conclusions reached, in federal sentenc-
ing proceedings. See United States v. Ellis, 622 F.3d 784, 797 n.5
(7th Cir. 2010) (“It is unclear how the doctrine of issue preclu-
sion applies in criminal sentencing.”); S.E.C. v. Monarch Fund-
ing Corp., 192 F.3d 295, 306 (2d Cir. 1999) (“While we do not
foreclose application of the doctrine in all sentencing cases,
6                                                      No. 18-1083

we caution that it should be applied only in those circum-
stances where it is clearly fair and efficient to do so.”). In Ellis,
we avoided the issue because we agreed with the defendant
on the merits. 622 F.3d at 797 n.5. Here, we again decline to
take it on, but this time because we conclude that even if the
district court erroneously calculated Clark’s criminal history
category, any such error would be harmless. See generally PDK
Labs. Inc. v. U.S. Drug Enforcement Admin., 362 F.3d 786, 799
(D.C. Cir. 2004) (Roberts, J., concurring in part and concurring
in the judgment) (“[I]f it is not necessary to decide more, it is
necessary not to decide more … .”).
    In a criminal-sentencing case, a finding of harmless error
“removes the pointless step of returning to the district court
when we are convinced that the sentence the judge imposes
will be identical to the one we remanded.” United States v. Ab-
bas, 560 F.3d 660, 667 (7th Cir. 2009). We will find harmless
error “when the government has proved that the district
court’s sentencing error did not affect the defendant’s sub-
stantial rights.” Id. Put another way, “the government must
be able to show that [the error] ‘did not affect the district
court’s selection of the sentence imposed.’” Id. (quoting
United States v. Anderson, 517 F.3d 953, 965 (7th Cir. 2008)). We
have consistently concluded that where a district judge makes
clear that he would have applied the same sentence irrespec-
tive of an auxiliary decision, any error in such a decision is
harmless. See United States v. Thomas, 897 F.3d 807, 817 (7th
Cir. 2018) (noting a Guidelines error does not “affect the ulti-
mate sentence” where “the sentencing judge makes clear that
the defendant’s sentence simply does not depend on the res-
olution of a guideline issue”); Abbas, 560 F.3d at 667 (“[O]ur
harmless error determination is simplified by the fact that the
No. 18-1083                                                                 7

sentencing judge expressly stated that she would have im-
posed the same sentence even if [the enhancement] did not
apply to the defendant’s sentence. … And she did so with a
detailed explanation of the basis for the parallel result; this
was not just a conclusory comment tossed in for good meas-
ure.”); see also United States v. Tate, 822 F.3d 370, 378 (7th Cir.
2016) (vacating the sentence where “the district judge did not
clearly indicate that he would have imposed the same sen-
tence absent the … enhancement”).
    That is precisely the situation we have here. After it an-
nounced the 71-month term of imprisonment, the district
court expressly stated that it would have imposed the same
sentence even if Clark’s criminal history category had been
lower. The court explained that the failure of Clark’s prior 60-
month sentence to deter him from further criminal conduct
and the characteristics of his instant offense justified the sen-
tence nevertheless. Therefore, an error in calculating Clark’s
criminal history category, if any, would be harmless because
it had no effect on the sentence imposed. 1



    1 Clark argues that even if the criminal history calculation did not af-
fect his sentence, the error in that calculation itself violated his “substan-
tial rights” because the Bureau of Prisons uses a defendant’s criminal his-
tory category to classify prisoners and because the criminal history cate-
gory determined at sentencing is used to determine the sentencing
ranges for revocation of supervised release. Clark cites no authority sug-
gesting these kinds of collateral effects infringe on “substantial rights.”
On the contrary, the cases focus on the effect any error has on the de-
fendant’s sentence itself. See, e.g., United States v. Smith, 223 F.3d 554,
578–79 (7th Cir. 2000) (concluding any error in calculating the defend-
ant’s criminal history category was harmless because it did not affect his
Guidelines range).
8                                                     No. 18-1083

B. Supervised Release
    Clark also challenges the length of his term of supervised
release. He argues the district court did not give a sufficient
explanation for departing from the recommended 3-year
term.
   “A sentencing court commits procedural error where it
… fails to adequately explain the basis for the chosen sen-
tence.” United States v. Castro-Alvarado, 755 F.3d 472, 475 (7th
Cir. 2014). If the court chooses to depart from the Guidelines’
recommendations, it must support “[a] major depar-
ture … [with] a more significant justification than a minor
one.” United States v. Miller, 601 F.3d 734, 739 (7th Cir. 2010)
(quoting Gall v. United States, 552 U.S. 38, 50 (2007)).
    Here, Clark criticizes the district court for its “sparse” ex-
planation of the 5-year term of supervised release. The district
court stated, “I believe that five years is necessary in light of
Mr. Clark’s criminal history background and the nature of his
activities.” Clark asserts one sentence of explanation is not
sufficient to justify adding two years to a 3-year recommen-
dation.
    But that one sentence is not the whole explanation. “[A]t
sentencing a district court hands down only one ‘sentence,’
which can include a term of supervised release.” United States
v. Bloch, 825 F.3d 862, 869 (7th Cir. 2016). Accordingly, we do
not require district courts to give separate justifications for the
different parts of the sentence. Instead, “a district court need
only provide one overarching explanation and justification
… for why it thinks a criminal sentence comprised of both
terms of imprisonment and supervised release is appropri-
ate.” Id. at 870.
No. 18-1083                                                       9

    When it announced Clark’s term of imprisonment, the dis-
trict court went into considerable detail about its reasons for
imposing the sentence and its concerns with Clark’s situation.
The court particularly focused on Clark’s attitude in commit-
ting his crime, his risk of recidivism, and the fact that the ear-
lier sentence was insufficient to deter Clark from future
crimes. We interpret the court’s comment after imposing the
term of supervised release as encompassing that explanation
and those concerns. The court was not required to repeat it-
self. See United States v. Oliver, 873 F.3d 601, 611 (7th Cir. 2017)
(“[T]he district court was not required to engage in ‘a separate
comprehensive analysis’ of the § 3553(a) factors as they ap-
plied to [the defendant’s] term of supervised release after ex-
tensively discussing those same factors with respect to [the
defendant’s] prison sentence.” (quoting United States v. Ander-
son, 604 F.3d 997, 1003 (7th Cir. 2010))).
                                III.
    For the reasons set forth above, we AFFIRM the sentence.
Additionally, we note Clark raises two discrepancies between
the district court’s oral pronouncement of his supervised re-
lease conditions and the written judgment. Namely, the writ-
ten judgment fails to include a definition for “excessive use of
alcohol” and the announced cap on community service.
Given these apparent clerical errors in the district court’s writ-
ten judgment, we REMAND WITH INSTRUCTIONS for the
district court to enter a corrected judgment reflecting the
terms concerning “excessive use of alcohol” and the cap on
community service announced at the sentencing hearing.